DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 









Claim Objections
Claim 6 is objected to because of the following informalities:  line 1 “method of claim 6” should be “method of claim 5”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  claim 12 is not a complete sentence.  Appropriate correction is required.

















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 12, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang (US 2018/0184045 A1).
As to claim 1, Chiang discloses a computer-implemented method for processing comment information [paragraph 0010], comprising: 
collecting first voice information [Audio file 560 on FIG. 5] from a user [Participant] in response to receiving a request for inputting 5voice information while the user is watching a video [Video call 502 on FIG. 5], wherein the video comprises a plurality of segments [All participants], and the first voice information is associated with a segment among the plurality of segments [During the video call, as each participant speaks, the respective UE 108 associated with each participant can send the audio file 560 to the VRS 558. In other examples, a single participant (e.g., the person who establishes the call) can act as the call “leader” and the audio file 560 for all  participants (video segments) can be sent from the leader's. paragraph 0058]; 
In addition to providing the identifiers 112, the call log 106 can also include a timestamp 114 for each entry. paragraph 0027];
processing the first voice information and obtaining second voice information [Each participant speaks, a subtitle 104a of their spoken words can be translated into text (second voice information) and displayed in the subtitle window 104.paragraph 0022]; and  
10generating bullet screen information [104 on FIG. 1] based at least in part on the timestamp [114 on FIG. 1] and the second voice information, wherein a bullet screen [subtitles 104a on FIG. 1] corresponding to the generated bullet screen information is to be presented relative to the video [The subtitles 104a can be speech-to-text powered. In some examples, the speech-to-text function can be embedded in the keyboard, for example, and can be turned on and off. In some examples, the subtitles 104a (bullet screen) can be continuously on with no pause, or buffer, and sent in real time. In other examples, the subtitles 104a can be buffered and spell corrected and sent in close to real time. paragraph 0022]. 

As to claim 6, Chiang discloses the computer-implemented method of claim 5, further comprising: generating and presenting a first interface comprising the text comment information, the text comment information is to be edited by the user via the interface [paragraph 0022]. 

5 As to claim 7, Chiang discloses the computer-implemented method of claim 6, further comprising: modifying the text comment information using network terms based on a context of the text comment information [paragraph 0022].  



As to claim 12 see claim 1’s rejection above, Chiang discloses a computing system [FIG. 4] of processing comment information, comprising: 
at least one processor [Processor 412 on FIG. 4]; and at least one memory [Memory 402 on FIG. 4] communicatively coupled to the at least one processor to configure the at least one processor to:  
5collect first voice information from a user in response to receiving a request for inputting voice information while the user is watching a video, wherein the video comprises a plurality of segments, and the first voice information is associated with a segment among the plurality of segments [During the video call, as each participant speaks, the respective UE 108 associated with each participant can send the audio file 560 to the VRS 558. In other examples, a single participant (e.g., the person who establishes the call) can act as the call “leader” and the audio file 560 for all  participants (video segments) can be sent from the leader's UE. paragraph 0058]; 
obtain a timestamp corresponding to the segment among the plurality of segments [In addition to providing the identifiers 112, the call log 106 can also include a timestamp 114 for each entry. paragraph 0027];  
10process the first voice information and obtain second voice information [Each participant speaks, a subtitle 104a of their spoken words can be translated into text (second voice information) and displayed in the subtitle window 104.paragraph 0022]; and 
104a of their spoken words (bullet screen) can be translated into text and displayed in the subtitle window 104.paragraph 0022]. 

As to claim 15 see claim 7 ‘s rejection above.

As to claim 16 see claim 8 ‘s rejection above.

As to claim 18, see claim 1’s rejection above, Chiang discloses a non-transitory storage medium, storing computer-readable instructions that upon 15execution on a computing device [paragraph 0052] cause the computing device at least to: 
collect first voice information from a user in response to receiving a request for inputting voice information while the user is watching a video, wherein the video comprises a plurality of segments, and the first voice information is associated with a segment among the plurality of segments [During the video call, as each participant speaks, the respective UE 108 associated with each participant can send the audio file 560 to the VRS 558. In other examples, a single participant (e.g., the person who establishes the call) can act as the call “leader” and the audio file 560 for all  participants (video segments) can be sent from the leader's. paragraph 0058];  
In addition to providing the identifiers 112, the call log 106 can also include a timestamp 114 for each entry. paragraph 0027]; 
process the first voice information and obtain second voice information [Each participant speaks, a subtitle 104a of their spoken words can be translated into text (second voice information) and displayed in the subtitle window 104.paragraph 0022]; and 
generate bullet screen information based at least in part on the timestamp and the second voice information, wherein a bullet screen corresponding to the generated bullet screen information is to be presented relative to the video [Each participant speaks, a subtitle 104a of their spoken words (bullet screen) can be translated into text and displayed in the subtitle window 104.paragraph 0022].












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Hopner et al. (US 5,228,076 A).
As to claim 2, Chiang discloses the computer-implemented method of claim 1, wherein the first voice information is 15collected, but fails to disclose the collection after adjusting the sound volume.
However, Hopner teaches wherein the first voice information is 15collected after a sound volume of the video is adjusted to a predetermined value [column 6, lines 4-12]. 
 would have found obvious using the high fidelity speech encoding controlling the sound volume taught by Hopner in an audio data of the video call apparatus such as that of Chiang as suggested by Hopner, for the obvious purpose of reducing the ambient noise and the distortion in the multimedia data, by combining prior art elements according to known methods to yield predictable results. 

As to claim 4 see claim 2 ‘s rejection above.













Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Matthews et al. (US 10,529,336 B1).
As to claim 5, Chiang discloses the computer-implemented method of claim 1, further comprising:  25converting the first voice information into text comment information [paragraph 0022], but fails to disclose removing sensitive information from the text comment information.
However, Matthews teaches identifying and removing sensitive information from the text comment information [column 10, lines 57-67].
Chiang and Matthews are analogous because they are all directed to telecommunication speech filtering system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the prerecorded message replacing  sensitive information taught by Matthews in an audio data of the video call apparatus such as that of Chiang as suggested by Matthews, for the obvious purpose of updating the metadata generation for a valid metadata, by combining prior art elements according to known methods to yield predictable results.

As to claim 14 see claim 5 ‘s rejection above.






Claims 3, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Hopner as applied to claim 2 above, and further in view of Matthews.
As to claim 3, Chiang discloses the computer-implemented method of claim 1, but fails to disclose performing a noise reduction.
However, Hopner teaches performing a noise reduction processing on the first voice information [column 6, lines 4-12]. 
Chiang and Hopner are analogous because they are all directed to telecommunication speech system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the high fidelity speech encoding controlling the sound volume taught by Hopner in an audio data of the video call apparatus such as that of Chiang as suggested by Hopner, for the obvious purpose of reducing the ambient noise and the distortion in the multimedia data, by combining prior art elements according to known methods to yield predictable results. 
Chiang and Hopner discloses the voice communication with a reduce noise, but fails to disclose identifying and removing sensitive information.
However, Matthews teaches identifying and removing sensitive information from the first voice information [column 10, lines 57-67].
Chiang, Hopner and Matthews are analogous because they are all directed to telecommunication speech filtering system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the prerecorded message replacing  sensitive information taught by Matthews in an audio data of the video call apparatus such as that of Chiang and Hopner as suggested by Matthews, for the obvious purpose of 
 
  As to claim 13 see claim 3 ‘s rejection above.

As to claim 19 see claim 3 ‘s rejection above.






Allowable Subject Matter
Claims 9-11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
February 9, 2022